Gavin, J.
Appellees sued to recover the value of a lost trunk checked as baggage by one of them while traveling as a passenger from Madison to Indianapolis over appellant’s railroad.
. The Indianapolis Union Railway Company owns the Union Station at Indianapolis, and acts as the receiving and delivering agent for appellant,- as to such baggage as it hauls to that point.
*519The sufficiency of the complaint hangs upon appellant’s proposition that “the relation of the Pennsylvania Company and its agent, the Union Railway Company, to the goods in question, was that of a warehouseman from the moment the trunks were delivered by the former into the possession of the latter at Indianapolis.
Counsel rely upon a number of cases involving the duty of the carrier of ordinary freight. Bansemer v. Toledo, etc., R. W. Co., 25 Ind. 434; Cincinnati, etc., R. R. Co. v. McCool, 26 Ind. 140; Adams Express Co. v. Darnell, 31 Ind. 20; Pittsburg, etc., R. W. Co. v. Nash, 43 Ind. 423; Merchants’ Dispatch, etc., Co. v. Merriam, 111 Ind. 5.
The original case is founded upon Norway Plains Co. v. Boston, etc., R. R. Co., 1 Gray, 263.
Without undertaking to determine the correctness of, or the limitations upon, the rule advocated as applicable to ordinary freight, the position cannot be regarded as tenable either upon principle or authority, where a passenger’s baggage is the subject of controversy.
It was ruled by this court in Toledo, etc., R. R. Co. v. Tapp, 6 Ind. App. 304, that “it was the duty of the appellant or its servants to give the appellee a reasonable time after the arrival of the trunk at Russiaville, to take it away before locking it up in the warehouse, and failing to do so the liability of the company as carrier did not cease.”
It was appellant’s duty as a carrier not only to haul the baggage to Indianapolis, but there to deliver it to appellees if called for within a reasonable time. If not, it could hold it as a bailee for hire, and its duty as warehouseman then arose.
Its duty as carrier was not fully performed by simply delivering the baggage to its own agent at the station. It does not even follow from its receipt by the Union *520Railway Company that the trunk was eo instanti ready for delivery to the passenger, although we do not base our decision upon this fact, but rather upon the broader ground that the passenger is entitled to a reasonable time within which to receive his baggage before the strict carrier’s liability ceases and the less burdensome responsibility as warehouseman begins.
Our conclusion is in harmony with the almost universal opinions expressed by courts and textwriters. Roth v. Buffalo, etc., R. R. Co., 34 N. Y. 548; Burnell v. New. York, etc., R. R. Co., 45 N. Y. 184; Matteson v. New York, etc., R. R. Co., 76 N. Y. 381; Louisville, etc., R. R. Co. v. Mahan, 71 Ky. 184; Wald & Co. v. Louisville, etc., R. R. Co., 92 Ky. 645; Mote v. Chicago, etc., R. R. Co., 27 Iowa, 22; Arthur v. Chicago, etc., R. W. Co., 61 Iowa, 648; Texas, etc., R. W. Co. v. Capps, 2 Tex. Ct. App. Cas. (Civ.) 35; Ouimit v. Henshaw, 35 Vt. 605; Lin v. Terre Haute, etc., R. R. Co., 10 Mo. App. 125; Chicago, etc., R. R. Co. v. Addizoat, 17 Ill. App. 632; Hutchinson Carriers, section 708 ; 3 Wood R. R. (1894 ed.),sections 400 and 402.
In section 402 of the authority -last cited it is said : “The liability of a common carrier for the baggage of a passenger continues until the baggage is ready to be delivered to the owner at his destination, and until he has had a reasonable opportunity of receiving and removing it. What constitutes such reasonable time and opportunity is !a mixed question of law and fact, necessarily dependent upon the peculiar surroundings of each particular case.”
As to just what constitutes a reasonablé time, courts differ, but we are not called upon to solve that question.
Massachusetts in Nealand v. Boston, etc., R. W. Co., 36 N. E. Rep. 592, indicates a willingness to apply to baggage, the rule laid down in the 1 Gray case. We *521are, however, satisfied that this rule should not he extended by analogy.
Filed September 17, 1895.
Under the evidence the court was fully justified in finding that the baggage never was ready for delivery to the appellees.
Judgment affirmed.